186 S.E.2d 384 (1972)
280 N.C. 435
STATE of North Carolina
v.
Michael BASS and Gregory Alexander Barrett.
No. 78.
Supreme Court of North Carolina.
February 9, 1972.
*391 Wallace C. Harrelson, Public Defender, and J. Dale Shepard, Asst. Public Defender, for defendant appellant Bass.
Alston, Pell, Pell & Weston by E. L. Alston, Jr., Greensboro, for defendant appellant Barrett.
Robert Morgan, Atty. Gen., and Millard R. Rich, Jr., Asst. Atty. Gen., for the State of N. C.
HUSKINS, Justice:
The first assignment of defendant Bass is based on the contention that since he did not sign a written waiver of his right to counsel at the lineup when he was exhibited to the prosecuting witness for identification, the lineup was illegal and his subsequent in-court identification by Sandra Garner was tainted and inadmissible. He therefore argues that his motion to suppress her in-court identification should have been allowed.
At all times pertinent to this case, an indigent defendant in a capital case could not waive the right to counsel either orally or in writing. See 1969 Session Laws, Chapter 1013, Section 1, codified as G.S. 7A-457; State v. Lynch, 279 N.C. 1, 181 S.E.2d 561 (1971).
A pretrial in-custody lineup for identification purposes is a critical stage in the proceedings, and by statute in this State an accused so exposed is entitled to the presence of counsel. G.S. § 7A-451(b) (2). Defendant Bass, an indigent charged with a capital offense, thus had the constitutional right to the presence of counsel at the lineup, and the in-court identification of the accused by a lineup witness was incompetent unless the trial court first determined on voir dire that the in-court identification had an independent origin and was not tainted by the illegal lineup. United States v. Wade, 388 U.S. 218, 87 S. Ct. 1926, 18 L. Ed. 2d 1149 (1967); Gilbert v. California, 388 U.S. 263, 87 S. Ct. 1951, 18 L. Ed. 2d 1178 (1967); State v. Wright, 274 N.C. 84, 161 S.E.2d 581 (1968); State v. Rogers, 275 N.C. 411, 168 S.E.2d 345 (1969); State v. Austin, 276 N.C. 391, 172 S.E.2d 507 (1970).
Here, the court conducted a voir dire examination in the absence of the jury following which it found as a fact, upon supporting evidence, that Sandra Garner's in-court identification of Bass and Barrett was based on her observation of them during the assault upon her and originated independently of the lineup. These findings of fact by the trial judge are conclusive when, as here, they are supported by competent evidence. State v. Gray, 268 N.C. 69, 150 S.E.2d 1 (1966); State v. Blackwell, 276 N.C. 714, 174 S.E.2d 534 (1970); State v. Harris, 279 N.C. 307, 182 S.E.2d 364 (1971). In light of these principles, it follows that the victim's in-court identification of Bass was not tainted by the lineup and was properly admitted.
Even so, due to absence of counsel at the lineup, the court erred in admitting evidence of the lineup identification; and if there is a reasonable possibility that this erroneously admitted evidence might have contributed to the conviction of Bass, a new trial is required. If not, it was harmless error. Fahy v. Connecticut, 375 U.S. 85, 84 S. Ct. 229, 11 L. Ed. 2d 171 (1963). *392 "One who, because of the statute, is precluded in a capital case from waiving the right to counsel during an in-custody, pre-trial lineup stands in the same position as an accused who did not knowingly, understandingly and voluntarily waive the right to counsel before the enactment of Chapter 7A, Article 36 of the General Statutes." State v. Chance, 279 N.C. 643, 185 S.E.2d 227 (1971). Therefore the determinative question, simply stated, is whether the erroneously admitted evidence of the lineup identification of Bass contributed to his conviction or was harmless beyond a reasonable doubt. This requires a brief review of the evidence.
Here, Sandra Garner was with defendants for at least forty-five minutes. She observed them in a well-lighted area before and at the time they entered her car. She observed them while riding along a well-lighted street. She observed them when the car door was opened and the dome light came on. She talked with them from time to time during her abduction. Two Negro males were seen running from the point where she was found toward the point where Bass was arrested, a distance of only two and one-half blocks. When arrested, Bass was hiding in a Dempster Dumpster with his belt undone and his fly partially unzipped. When apprehended, Bass exclaimed to the officer that he "had nothing on him and no one could identify him." Bass was wearing a green army-type jacket, a blue sweat shirt over a red T-shirt, and army-type bootsclothing similar to the victim's description of one of her assailants. Hairs found on the blue sweat shirt Bass was wearing and hairs taken from the prosecutrix were "microscopically alike in all identifiable characteristics." On this record there is little chance that another trial with the lineup evidence excluded would produce a different result more favorable to defendant Bass. "To warrant a new trial it should be made to appear by defendant that the admission of the evidence complained of was material and prejudicial to defendant's rights and that a different result would have likely ensued if the evidence had been excluded." State v. Temple, 269 N.C. 57, 152 S.E.2d 206 (1967); State v. Williams, 275 N.C. 77, 165 S.E.2d 481 (1969).
In light of all the evidence, fortified by the fact that Sandra Garner's identification of Bass was not based upon the lineup identification but was independent in origin, we conclude that there was no reasonable possibility that evidence of the lineup identification of Bass contributed to his conviction. Its admission was harmless beyond a reasonable doubt. Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967); Harrington v. California, 395 U.S. 250, 89 S. Ct. 1726, 23 L. Ed. 2d 284 (1969); State v. Brinson, 277 N.C. 286, 177 S.E.2d 398 (1970); State v. Swaney, 277 N.C. 602, 178 S.E.2d 399 (1971). The first assignment of defendant Bass is overruled.
Both defendants contend it was also error for the trial judge to file his findings of fact upon the voir dire examination after the evidence had already been admitted before the jury. Defendants argue that the voir dire was conducted on May 24 and 25 and the judge's findings of fact were filed on June 3 at 2:30 p. m. after all testimony before the jury had been taken. We fail to see how defendants have been prejudiced. The findings of fact are dated May 25 and were filed on June 3. The judgments pronounced bear date of June 5, 1971. Obviously the findings were made and filed during the trial. The record does not show with any degree of clarity the sequence of events following the voir dire. If it be conceded arguendo that the court's findings and conclusions were reduced to writing after the evidence was admitted before the jury, defendants were not prejudiced. The findings were supported by competent evidence offered on the voir dire, and the evidence was competent before the jury. As stated in State v. Doss, 279 N.C. 413, 183 S.E.2d 671 (1971), "it is better practice for the court to make such findings at some stage during the trial, preferably at *393 the time the [evidence] is tendered and before it is admitted." This assignment is not sustained.
Defendants' next assignment is grounded on the failure of the district judge who conducted the preliminary hearing to reduce to writing the testimony of the witnesses examined before him. Both defendants contend they were prejudiced on the trial in the superior court by reason of such failure.
G.S. § 7A-272(b) confers jurisdiction on the district court "to conduct preliminary examinations and to bind the accused over for trial . . . upon a finding of probable cause, making appropriate orders as to bail or commitment." When performing such duties the district judge sits only as an examining magistrate in all felony cases, State v. Wall, 271 N.C. 675, 157 S.E.2d 363 (1967), because the trial of felonies is beyond the jurisdiction of the district court. In his capacity as examining (or committing) magistrate, the district judge is concerned only with determining (1) whether a felonious offense has been committed and (2) whether there is probable cause to charge the prisoner therewith. G.S. § 15-94; G.S. § 15-95. Although G.S. § 15-88 requires an examining magistrate to reduce to writing "[t]he evidence given by the several witnesses examined," this requirement is directory only and not mandatory. It was so held in State v. Irwin, 2 N.C. 112 (1794) and reaffirmed in State v. Parish, 44 N.C. 239 (1852). Further discussion of the point raised would serve no useful purpose. This assignment is overruled.
The solicitor was permitted over objection to cross-examine defendant Bass on the voir dire respecting the admitted fact that he was then on parole from a sentence previously imposed for assault with intent to commit rape. He argues the judge was prejudiced by such evidence and assigns as error its admission on voir dire. The assignment has no merit and requires little discussion. Bass took the witness stand during the voir dire, and his credibility was subject to impeachment before the judge in the same manner as it would have been had he taken the stand and testified before the jury.
During the voir dire examination of Sandra Garner, the solicitor was permitted to ask, and the witness to answer, over objection, as follows:
"Q. Is your identification here of Bass in any way based on that lineup?
"A. I recognized him from the times I saw him before the lineup.
"Q. In the absence of attendance at the lineup, would you still be able to recognize him here today?
"A. Yes, sir. I would still be able to recognize him."
Defendant Bass assigns the court's ruling as error.
The trial court has discretionary authority to permit leading questions in proper instances, State v. Painter, 265 N.C. 277, 144 S.E.2d 6 (1965), and upon defendant's failure to show prejudice such discretionary action of the trial court will not be disturbed. State v. Cranfield, 238 N.C. 110, 76 S.E.2d 353 (1953). "The allowance of leading questions is a matter entirely within the discretion of the trial judge, and his rulings will not be reviewed on appeal, at least in the absence of abuse of discretion." Stansbury, N.C. Evidence (2d Ed.) Witnesses § 31; State v. Pearson, 258 N.C. 188, 128 S.E.2d 251 (1962). No abuse of judicial discretion is shown. This assignment is overruled.
When Bass was arrested he was wearing a green military-type jacket. It was offered in evidence as State's Exhibit 4. This jacket was exhibited to Sandra Garner while she was on the witness stand and she was permitted to testify, over objection, that it was "similar" to the coat worn by Bass on the night he raped her. Bass assigns the admission of this testimony *394 as error. The assignment merits no discussion and is overruled. State v. Macklin, 210 N.C. 496, 187 S.E. 785 (1936). "Any evidence which is relevant to the trial of a criminal action is admissible." State v. Winford, 279 N.C. 58, 181 S.E.2d 423 (1971). The relevancy of "similarity" between State's Exhibit 4 and the jacket worn by the man who raped the witness should be apparent to all.
Likewise, the blue sweat shirt (S-7) and the red T-shirt (S-8) Bass was wearing when arrested were properly allowed in evidence. The prosecutrix testified that Bass was wearing a red T-shirt when he raped her, and hairs on the blue sweat shirt matched, in microscopic detail, hairs taken from the prosecutrix. In this setting, the relevancy of these exhibits on the question of identity is so readily apparent that the assignments of error based thereon seem trivial. "There was no violation of the defendant's right in requiring him, while in custody under a valid arrest upon the charge in this case, to change his clothing and in taking from him the clothing which he wore at the time of his arrest immediately after the alleged offense. There was no error in permitting the State to introduce in evidence the shirt so taken from the defendant and the hair found thereon." State v. Tippett, 270 N.C. 588, 155 S.E.2d 269 (1967).
Defendant Bass objected to the testimony of Paulette Knox, offered by the State to rebut the testimony of Defendant Barrett and his girl friend Brenda Brown. Paulette Knox testified, among other things, that Brenda Brown had been with her "from before noon on 6 February 1971 until some time after eleven o'clock that evening" when Brenda made a phone call and left, saying she was going "over to Michael's house." Bass contends this evidence, as to him, was incompetent and its admission prejudicial.
We perceive no prejudice to Bass by the admission of this evidence. If the evidence had been excluded as to Bass, it would not have changed the result of his trial. "It is not enough for the appellant to show error, and no more. He must make it appear that it was prejudicial to his rights, and that a different result but for the error would have likely ensued." State v. Woolard, 260 N.C. 133, 132 S.E.2d 364 (1963); State v. Williams, supra; State v. Sanders, 276 N.C. 598, 174 S.E.2d 487 (1970). The error, if such it be, was entirely harmless. Stansbury, N.C. Evidence (2d Ed.) § 9. State v. Franklin, 248 N.C. 695, 104 S.E.2d 837 (1958), relied on by defendant Bass, is factually distinguishable and provides no authority for defendant's position. This assignment is not sustained.
Defendant Barrett moved for a separate trial and assigns as error the denial of his motion.
There is no merit in this assignment. These defendants were charged in separate bills of indictment with identical crimes. The offenses charged are of the same class, relate to the same crime, and are so connected in time and place that most of the evidence at the trial upon one of the indictments would be competent and admissible at the trial on the other. Under such circumstances the trial judge was authorized by G.S. § 15-152, in his discretion, to order their consolidation for trial. State v. Morrow, 262 N.C. 592, 138 S.E.2d 245 (1964); State v. Hamilton, 264 N.C. 277, 141 S.E.2d 506 (1965); State v. Turner, 268 N.C. 225, 150 S.E.2d 406 (1966); State v. Fox, 277 N.C. 1, 175 S.E.2d 561 (1970). The cases were properly consolidated for trial and the foregoing assignment is overruled.
Before pleading to the merits defendant Barrett filed a written motion to quash the bill of indictment against him on the ground that he was arrested without probable cause. He asserted in his motion, on information and belief, that the victim had failed to identify photographs of him and that the police had refused to place him in a lineup for identification. His counsel, by affidavit in support of the motion to *395 quash, swore he had demanded a lineup for Barrett and, further, that the prosecuting witness stated on oath at the preliminary hearing that she was not certain of her identity of defendant Barrett. The trial judge did not formally rule on the motion, as he should have done, but proceeded with the trial of Barrett upon the true bill of indictment returned by the grand jury. Barrett assigns error. We now examine the validity of his position.
A bill of indictment may be quashed for want of jurisdiction, State v. Sloan, 238 N.C. 547, 78 S.E.2d 312 (1953), or for irregularity in the selection of the grand jury, Miller v. State, 237 N.C. 29, 74 S.E.2d 513 (1953), or for irregularity in the selection of the petit jury, State v. Litteral, 227 N.C. 527, 43 S.E.2d 84 (1947), or for defect in the bill of indictment. State v. Mayo, 267 N.C. 415, 148 S.E.2d 257 (1966). Thus a motion to quash is an appropriate method of testing the sufficiency of the warrant, information, or bill of indictment to charge a criminal offense. It lies only for a defect appearing on the face of the warrant or indictment. State v. Turner, 170 N.C. 701, 86 S.E. 1019 (1915). The defect to which the motion is addressed must appear on the face of the record. State v. Choate, 228 N.C. 491, 46 S.E.2d 476 (1948); State v. Davenport, 227 N.C. 475, 42 S.E.2d 686 (1947). A motion to quash does not lie unless it appears from an inspection of the warrant or bill of indictment that no crime is charged, State v. Morgan, 226 N.C. 414, 38 S.E.2d 166 (1946), or that the warrant or indictment is otherwise so defective that it will not support a judgment. State v. Gregory, 223 N.C. 415, 27 S.E.2d 140 (1943). "The court, in ruling on the motion, is not permitted to consider extraneous evidence. Therefore, when the defect must be established by evidence aliunde the record, the motion must be denied." State v. Cochran, 230 N.C. 523, 53 S.E.2d 663 (1949). Accord State v. Cooke (State v. Wolfe) et al., 248 N.C. 485, 103 S.E.2d 846 (1958); State v. Brewer, 180 N.C. 716, 104 S.E. 655 (1920). "At least since the decision in State v. Turner, 170 N.C. 701, 86 S.E. 1019, in 1915, it has been the settled rule in North Carolina that `[a] motion to quash . . . lies only for a defect on the face of the warrant or indictment.'. . . The rule that a motion to quash cannot rest on matters dehors the record proper has, so far as investigation reveals, been rigidly adhered to in all subsequent North Carolina decisions. [Citations omitted] In the present case the state court simply followed this settled rule of local practice." Wolfe v. North Carolina, 364 U.S. 177, 80 S. Ct. 1482, 4 L. Ed. 2d 1650 (1960).
It appears from the record in this case that defendant Barrett, by grand jury indictment proper in form, is charged with committing the capital felony of rape upon Sandra Garner on 6 February 1971. Evidence foreign to the record may not be used to establish a defect in the bill of indictment. The recitals in Barrett's written motion to quash and in his counsel's affidavit were properly ignored by the trial court. His action in that respect was equivalent to denial of the motion and we so regard it. Barrett's assignment of error based thereon is overruled.
Barrett next assigns as error that Sandra Garner was permitted to testify over his objection that she identified him at the preliminary hearing. Barrett asserts that since he had not been identified by the victim prior to the preliminary hearing, in a lineup or by photograph or otherwise, this evidence should have been excluded. He equates the preliminary hearing to "a lineup in the courtroom without any advice as to the right of counsel and without the presence of counsel," and contends the proceedings were so unnecessarily suggestive and conducive to irreparable mistaken identification as to violate due process guaranteed by the Fourteenth Amendment.
The record does not support the contention that the preliminary hearing was "rigged" for purposes of identifying Barrett. *396 There is no evidence of impermissible suggestiveness by the officers or the court. Sandra Garner testified that she was subpoenaed as a witness to testify at the preliminary hearing and recognized Barrett "as soon as I came into the room. He was seated over on one side of the room against the wall. Nobody prompted me or pointed him out in any way." She said there was no question in her mind that her identification was correct. She further testified that her in-court identification was based on the times she saw defendants the night she was raped. The trial court so found on voir dire and further found, in effect, that the preliminary hearing was not an impermissibly suggestive procedure which likely led the victim into misidentification of her assailants. These findings were based on competent evidence and rendered the victim's in-court identification properly admissible. State v. Gray, supra. We hold there has been no denial of due process contemplated by the Fourteenth Amendment.
Furthermore, the record shows that both defendants, and especially Barrett's counsel, cross-examined this young victim at the preliminary hearing and again at the trial with unusual vigor, calling into question her ability to identify Barrett and suggesting many discrepancies and contradictions in her testimonyall of which she denied or attributed to counsel's rapid-fire questions and overreaching tactics. Her positive in-court identification of Barrett suffices to carry the case to the jury. The fact that she failed to identify him from photographs and the fact that there were discrepancies and contradictions in her testimony at the preliminary hearing, if such there were, goes to the weight rather than the competency of the testimony and is thus a matter to be considered by the jury. Lewis v. United States, 135 U.S.App.D.C. 187, 417 F.2d 755 (1969), cert. den. 397 U.S. 1058, 90 S. Ct. 1404, 25 L. Ed. 2d 676; Parker v. United States, 404 F.2d 1193 (9 Cir. 1968); State v. Hill, 278 N.C. 365, 180 S.E.2d 21 (1971). This assignment is overruled.
Barrett's next assignment of error is grounded on the court's comments on three occasions during the trial.
On the first occasion the court directed counsel to restate a question because it was confusing, and counsel refused, saying he was unable to do so. The court replied: "It must not have been important then. If you don't care to restate it, we won't move into it. Now, Mr. Alston, I have told you to ask this witness a question and then wait for an answer. Now, that question is a confusing question for any witness. So you restate your question."
On the second occasion, the State's rebuttal witness Paulette Knox had testified that she was with Barrett's girl friend Brenda Brown on Saturday night, 6 February 1971, during the hours when Brenda Brown and Barrett had testified she was with Barrett. On cross-examination Barrett's counsel asked Paulette Knox: "Which Saturday night in February was it, the first, second, third or fourth?" The witness answered: "The sixth." Counsel then said: "You say there are six Saturdays in February?" The court interposed: "Just a minute that wasn't what she said at all. You know there are not six Saturdays in February. And you know this witness knows there are not six Saturdays in February." The witness was never afforded an opportunity to say whether she was referring to the sixth day or the sixth Saturday of February.
On the third occasion the court instructed counsel: "You are not to lecture this witness. I mean what I say. Now, you cross-examine him."
As stated by Mr. Justice Black in Illinois v. Allen, 397 U.S. 337, 90 S. Ct. 1057, 25 L. Ed. 2d 353 (1970): "It is essential to the proper administration of criminal justice that dignity, order, and decorum be the hallmarks of all court proceedings in our country. The flagrant disregard in the courtroom of elementary standards of conduct should not and cannot be tolerated."
*397 Standards of conduct imposed on trial judges and trial counsel are discussed by Justice Sharp in State v. Lynch, supra, and the reciprocal duties of each are summarized in the following language: "In every trial the judge and the defendant's counsel share the twofold responsibility of enforcing a defendant's right to a fair trial and of keeping the trial moving at a reasonable speed. The judge however, is in charge of proceedings." Had the standards enunciated by Justice Sharp in Lynch been courteously observed in the trial of this case, the record would reflect more favorably on all concerned. A failure on the part of counsel to show appropriate respect for the judge almost invariably evokes similar treatment in return.
Considered in context and in the setting in which they occurred, we are inclined to the view that the words of the judge here under attack had no prejudicial effect on the result of the trial. Unless it appears "with ordinary certainty that the rights of the prisoner have been in some way prejudiced by the remarks or conduct of the court, it cannot be treated as error." State v. Browning, 78 N.C. 555 (1877). Trial judges must be given sufficient discretion to meet the circumstances of each case. This assignment is overruled.
Barrett's remaining assignments, five in number, relate to the admission of inconsequential evidence, i. e., testimony that the prosecuting witness "was quite nervous," appeared "to be confused," and similar expressions. A careful review of these assignments impels the conclusion that the matters complained of were not prejudicial.
Defendants having failed to show prejudicial error, the verdict and judgment as to each defendant must be upheld.
No error.
LAKE, Justice (concurring in result).
Had the superior court erred, as the majority opinion states, in admitting evidence of the lineup identification, I would concur in the majority's conclusion that this was harmless error and not ground for granting Bass a new trial. In my opinion, there was no error in the admission of this evidence.
The majority opinion states:
"At all times pertinent to this case, an indigent defendant in a capital case could not waive the right to counsel either orally or in writing. See 1969 Session Laws, Chapter 1013, Section 1, codified as G.S. § 7A-457; State v. Lynch, 279 N.C. 1, 181 S.E.2d 561 (1971)."
I am unable to concur in this statement by the majority which is the foundation for its conclusion that there was error in admitting testimony of identification of Bass by Miss Garner at the lineup. Notwithstanding the amendment to G.S. § 7A-457 by Chapter 1243 of the Session Laws of 1971, this statement in the majority's opinion may well have a far reaching effect in other cases in which the offense occurred prior to the amendment.
In no case has this Court ever set aside a conviction in reliance upon G.S. § 7A-457. In State v. Lynch, 279 N.C. 1, 181 S.E.2d 561, cited by the majority in support of its statement herein, a new trial was ordered for the reason that the trial judge, by his method of overruling objections made by the defendant's counsel, may have expressed an opinion as to the credibility of witnesses and thus prejudiced the defendant's cause with the jury. The discussion of G.S. § 7A-450 et seq., in the Lynch opinion was not necessary to that decision. The Lynch case may not, therefore, be deemed a decision of this Court as to the validity or the effect of those statutes. In State v. Doss, 279 N.C. 413, 183 S.E.2d 671, this Court said that the trial court had erred in admitting a statement made by the defendant at an incustody interrogation following his written waiver of counsel at such interrogation, the court saying that such waiver was in violation of G.S. § 7A-457(a). However, in the Doss case, as here, this Court affirmed the sentence on the ground that the error was *398 harmless. In State v. Chance, 279 N.C. 643, 185 S.E.2d 227, the State did not offer, in the presence of the jury, evidence that the victim had identified the accused at a lineup. The question was as to the admissibility of the victim's in-court identification of the accused as her assailant. This Court took note of the existence of G.S. § 7A-457, but held that the trial court was correct in its conclusion that the in-court identification in that case was competent and said that, in any event, the alleged error was harmless.
Following the proper holding of a voir dire, the trial court found that Bass was specifically advised by the officer of his right to have a lawyer present before going into the lineup, that he indicated to the officer that he was willing to participate in the lineup without a lawyer present and "would call his lawyer in the morning," and that he "freely and voluntarily, knowingly and understandingly waived his right to counsel before going into the lineup and thereafter did in fact go into said lineup." As the majority opinion states, these findings of fact by the trial judge are conclusive, being supported by competent evidence.
It is my view that G.S. § 7A-457 does not require and does not support a holding that there was error in the admission of the testimony of the identification of Bass at the lineup. There are two reasons for this: (1) The statute does not so require; and (2) the statute, itself, is unconstitutional in forbidding the waiver of counsel by an indigent charged with a capital offense.
Assuming the validity of G.S. § 7A-457, it does not declare evidence obtained at an in-custody lineup to be inadmissible by reason of the defendant's not having counsel present to represent him at the lineup, he having freely, voluntarily and understandingly waived his right to counsel orally.
We are not here concerned with any violation of the right of the defendant under the Constitution of the United States or under the Constitution of this State to have counsel present to advise and represent him at such lineup. It is established, as the majority observes, that the defendant Bass freely, voluntarily and with full understanding of his constitutional right to counsel, waived that right. Neither Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694, nor any other decision of the Supreme Court of the United States, or of this Court, declares an oral waiver of the constitutional right to counsel invalid. We are here concerned solely with the provisions of the State statute.
Miranda v. Arizona, supra, and Mapp v. Ohio, 367 U.S. 643, 81 S. Ct. 1684, 6 L. Ed. 2d 1081, do not hold that state courts may not admit evidence obtained in violation of a state statute. The effect of those cases is limited to the admissibility of evidence obtained in violation of the defendant's rights held guaranteed by the Federal Constitution. The effect of a disregard of G.S. § 7A-450 et seq., upon the admissibility of evidence so obtained must, therefore, be determined by the law of this State.
It is well established that the common law of North Carolina does not forbid the admission of evidence unlawfully obtained but otherwise competent. State v. Colson, 274 N.C. 295, 305, 163 S.E.2d 376, cert. den., 393 U.S. 1087, 89 S. Ct. 876, 21 L. Ed. 2d 780; State v. Smith, 251 N.C. 328, 111 S.E.2d 188; State v. Vanhoy, 230 N.C. 162, 52 S.E.2d 278; State v. McGee, 214 N.C. 184, 198 S.E. 616; Stansbury, North Carolina Evidence, 2d Ed., § 121. See also: Wigmore on Evidence, 3d Ed., §§ 2183-2184a; McCormick on Evidence, § 137; 29 Am.Jur. 2d, Evidence, § 408. A myriad of cases recently decided, relating to the admissibility of evidence obtained by an unlawful search are not in point, first, because these raised a constitutional question under the authority of Mapp v. Ohio, supra, and, second, because G.S. § 15-27 and G.S. § 15-27.1 expressly provide that evidence obtained in a search made under an illegal search warrant, or without a legal search warrant under conditions requiring a search *399 warrant, is incompetent in the trial of any action.
Of course, the Legislature, in an otherwise valid statute, has the authority to change a common law rule as to the competency of evidence. However, there is no provision in G.S. Chapter 7A declaring evidence obtained in disregard of its provisions to be incompetent. In State v. McGee, supra, this Court refused to extend, to evidence obtained by a search without any warrant at all, a statute declaring incompetent evidence obtained by a search under an illegally issued warrant. Pursuant to State v. McGee, supra, we should not interpolate into G.S. § 7A-450, et seq., a change of the common law rule of evidence not expressly declared therein by the Legislature.
If, however, it be thought that G.S. Chapter 7A should be construed as a legislative declaration that evidence is incompetent if obtained at an in-custody lineup in a capital case, prior to which an indigent defendant knowingly, understandingly and voluntarily waived his right to the presence of counsel, and at which he had no counsel present, the evidence here in question would, in my opinion, nevertheless be admissible for the reason that G.S. § 7A-457 is unconstitutional insofar as it forbids such defendant to waive his right to counsel and to represent himself.
The defendant's constitutional right to have counsel at an in-custody lineup or interrogation is now clearly established. Miranda v. Arizona, supra. It is, however, equally well settled that a defendant has a constitutional right to handle his own case without interference by, or the assistance of, counsel forced upon him against his wishes.
In State v. McNeil, 263 N.C. 260, 139 S.E.2d 667, Justice Parker, later Chief Justice, said:
"The United States Constitution does not deny to a defendant the right to defend himself. Nor does the constitututional right to assistance of counsel justify forcing counsel upon a defendant in a criminal action who wants none. Moore v. Michigan, 355 U.S. 155, 78 S. Ct. 191, 2 L. Ed. 2d 167; Carter v. Illinois, 329 U.S. 173, 67 S. Ct. 216, 91 L. Ed. 172; United States v. Johnson, 6 Cir. (June 1964), 333 F.2d 1004."
In State v. Bines, 263 N.C. 48, 138 S.E.2d 797, Justice Higgins said:
"`The constitutional right (to counsel), of course, does not justify forcing counsel upon an accused who wants none.' Moore v. Michigan [supra]; Pennsylvania ex rel. Herman v. Claudy, 350 U.S. 116, 76 S. Ct. 223, 100 L. Ed. 126."
In State v. Morgan, 272 N.C. 97, 157 S.E.2d 606, this Court said:
"Having been fully advised by the court that an attorney would be appointed to represent him if he so desired, he [the defendant] had the right to reject the offer of such appointment and to represent himself in the trial and disposition of his case."
In State v. Williams, 276 N.C. 703, 174 S.E.2d 503, this Court affirmed a death sentence imposed for murder in the first degree upon a defendant who was tried without counsel, pursuant to his declaration that he did not want counsel. Our decision was reversed by the Supreme Court of the United States, 403 U.S. 948, 91 S. Ct. 2290, 29 L. Ed. 2d 860, but upon another ground and without mention of the defendant's having been tried without counsel.
It not infrequently happens that a defendant is dissatisfied with the counsel appointed for him by the court. While he may not insist that the court appoint a different counsel to represent him, the defendant has the right to insist that his case not be handled by an attorney in whom he has no confidence. If he so desires, he has the right, in that situation, to represent himself. In this there is no distinction between a capital case and any other case. See State v. Williams, supra. If he may *400 represent himself through the intricacies of an actual trial, he surely has the right to look after his own interest at a lineup or at an interrogation free from threats and duress. This right the Legislature may not deny him.
Furthermore, G.S. § 7A-457 makes an unconstitutional discrimination between indigent defendants and defendants having enough funds to pay for counsel. The statute forbids waiver of counsel by an indigent but leaves untouched the rights of one who is not an indigent to waive counsel in any case, either in writing or orally. Indigency is obviously a sufficient basis for classification with reference to the right to court appointed, publicly paid counsel if desired, but it is not a reasonable basis for classification as to the right to represent one's self. Poverty is not synonymous with lack of intelligence or even with limited education, and possession of funds does not necessarily mean possession of good judgment or of knowledge of legal procedure.
The purpose of the statutory provision for appointment of counsel, at public expense, for indigent defendants is to put indigent defendants on an equality with affluent defendants in trials upon criminal charges. To deny, or to restrict the right of the indigent to waive counsel, i. e., to represent himself, has no reasonable relation to the objective of equal opportunity to prevail at the trial of the case. Such classification is beyond the legislative power. When a special class of persons (indigents) is singled out by the Legislature for special treatment, there must be a reasonable relation between the classification and the object of the statute. Quaker City Cab Co. v. Pennsylvania, 277 U.S. 389, 48 S. Ct. 553, 72 L. Ed. 927; Power Mfg. Co. v. Saunders, 274 U.S. 490, 47 S. Ct. 678, 71 L. Ed. 1165; State v. Glidden Corp., 228 N.C. 664, 46 S.E.2d 860; 16 Am.Jur.2d, Constitutional Law, § 501.
The defendant, with full knowledge of his constitutional right to have counsel at the lineup and not to enter the lineup without the presence of his counsel, waived that right, thereby electing to represent himself at that stage of the pre-trial proceedings. Having so elected, his constitutional right to represent himself was recognized and granted by the officers. Having so asserted his desire to proceed at that stage without counsel, he may not now be heard to say that, because he was permitted to do so, the evidence so obtained by the State was unlawfully obtained and is, therefore, inadmissible. Surely, he may not now be heard to say that the lineup, otherwise conducted free from any error, makes inadmissible the positive, in-court identification by the victim of his alleged criminal act.
Consequently, it is my view that there was no error in admitting the testimony that Miss Garner identified the defendant Bass at the lineup and clearly no error in admitting her in-court identification of him, the latter identification being independent in origin and unaffected by the identification at the lineup.